UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:18-CR-232-T-17JSS

JEFFREY LUIS RODRIGUEZ, and
MARY BELL RODRIGUEZ.

ORDER
This cause is before the Court on:

Dkt. 76 Motion in Limine

Dkt. 83 Response

Defendant Jeffrey Rodriguez moves for a pre-trial ruling on the
admissibility of the testimony of the Government's expert witness, Julia Meryl
Pearson, pursuant to Fed. R. Crim. P. 16, and Fed. R. Ev. 702, 703, 705, the
Court’s Pretrial Discovery Orders, and Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579 (1993) and Moore v. Ashland Chemical, Inc., 151 F.3d 269
(5" Cir. 1998)(en banc).

Defendant Mary Bell Rodriguez has adopted Defendant Jeffrey Luis
Rodriguez’ Motion in Limine. (Dkt. 80).

I, Dkt. 45 Superseding Indictment

The Superseding Indictment includes the following Counts:

Count 1 Conspiracy to Distribute Heroin and Fentanyl
(containing introductory allegations stating
that heroin and fentanyl are opioids, generally
Case No. 8:18-CR-232-T-17JSS

Count 2

Count 3

Count 4

Count 5

Count 6

Count 7

Count 8

explaining the effect of opioid drugs on the
brain, and too much of an opioid caused
serious bodily injury in the form of an
overdose event)

Violation of 21 U.S.C. Sec. 846

as to both Defendants

Distribution of Heroin

(resulting in serious bodily injury to Donald
Calvin Hatch)

Violation of 21 U.S.C. Sec. 841(a)(1)

as to Defendant Jeffrey Luis Rodriguez

Distribution of Fentany!

Violation of 21 U.S.C. Sec. 841(a)(1) and
18 U.S.C. Sec. 2

as to Defendant Jeffrey Luis Rodriguez

Distribution of Heroin

Violation of 21 U.S.C Sec. 841(a)(1) and
18 U.S.C. Sec. 2

as to Defendant Jeffrey Luis Rodriguez

Distribution of Heroin

Violation of 21 U.S.C. Sec. 841(a)(1) and
18 U.S.C. Sec. 2

as to both Defendants

Distribution of Heroin and Fentanyl
Violation of 21 U.S.C. Sec. 841(a)(1) and
18 U.S.C. Sec. 2

as to both Defendants

Distribution of Heroin and Fentanyl
Violation of 21 U.S.C. Sec. 841(a)(1) and
18 U.S.C. Sec. 2

as to Defendant Jeffrey Luis Rodriguez

Distribution of Heroin and Fentanyl
Violation of 21 U.S.C. Sec. 841(a)(1) and
18 U.S.C. Sec. 2

as to Defendant Mary Bell Rodriguez

2
Case No. 8:18-CR-232-T-17JSS

and Forfeiture.

(Dkt. 45).

Hl. Dkt. 76 Defendant's Motion

Defendant Rodriguez argues that the Pretrial Discovery orders entered

in this case required that the Government disclose:

“A written summary of any testimony the Government intends

to use under Rules 702, 703, or 705 of the Federal Rules of
Evidence during its case-in-chief at trial. This summary must
disclose the witnesses’ opinions, the bases and reasons

for these opinions, and the witnesses’ qualifications, as set forth
in Rule 16(a)(1)(G).”

(Dkts. 17, 53).

Defendant Rodriguez argues that the Government’s disclosure was
due June 10, 2018 as to Defendant Jeffrey Luis Rodriguez, and due on April 22,
2019 as to Defendant Mary Bell Rodriguez, but to date, only the witness’

qualifications have been provided.

Defendant Rodriguez asserts that on July 2, 2019, Defendant received the
Government's notice that Dr. Pearson “is expected to testify about the effects
of fentanyl and narcotics on the body.” Defendant Rodriguez argues that the
Government's disclosure does not reveal Dr. Pearson’s conclusions, what analytical
process or other source Dr. Pearson employed to reach her conclusions, or whether

that process can be tested.

Defendant Rodriguez argues that since receipt of the Government's
notice that the Government intends to call an expert witness at trial, Defendant

Rodriguez has attempted to locate a rebuttal expert witness, but has been unable
Case No. 8:18-CR-232-T-17USS

to locate such a witness on short notice.
Hi. Dkt. 83 Government's Response

The Government responds that Dr. Julia Pearson did not examine anyone
or anything in this case; at trial Dr. Pearson would testify as to the effects

of fentanyl on the body, and how its use contributes to serious bodily injury.

The Government argues that the toxicology report of Dr. Pearson was
produced to Defendant Jeffrey Luis Rodriguez on December 15, 2018,
Bate Stamp 495, and was produced to Defendant Mary Bell Rodriguez on May 10,
2019. The toxicology report of Dr. Pearson dated March 21, 2018 confirms that
a substance is fentanyl.

The Government points out that Dr. Pearson’s report dated March 21, 2018
and subsequent testimony were used in Case No. 8:18-CR-235-T-36AAS,
U.S. v. Corey Diamond Smith, Jr.

Dr. Pearson provided her curriculum vitae to the Government on
July 1, 2019, and the Government provided the CV to defense counsel on
July 2, 2019.

The Government further argues that courts routinely allow toxicologists
to testify about substances found in the human body, e.g. United States v. Klemis
859 F.3d 436, 443 (7" Cir. 2017), and Defendant Rodriguez has not refuted that

Dr. Pearson’s testimony is relevant and reliable, or shown that the testimony would

not assist the trier of fact.
Case No. 8:18-CR-232-T-17JSS

IV. Discussion

A. Violation of Pretrial Discovery Order

Defendant Rodriguez contends that the Government violated the

Court's pretrial discovery order, and Defendant Rodriguez has been prejudiced

in Defendant's ability to prepare for trial by the violation.

The Government argues that the Government timely provided Defendant

Rodriguez with the toxicology report of Dr. Julia Pearson within the Government's

disclosure, and provided Dr. Pearson’s CV as soon as the Government had

the CV.

The Court notes that Dr. Julia Pearson is the chief forensic toxicologist

at the Hillsborough County Medical Examiner's Office, and her education and

experience are a matter of public record.

Fed. R. Crim. P. 16(d)(2) provides:

(2) Failure to Comply. Ifa party fails to comply with this
rule, the court may:

(A)

(B)
(C)
(D)

order that party to permit the discovery or inspection; specify

its time, place, and manner; and prescribe just terms and
conditions;

grant a continuance;

prohibit that party from introducing the undisclosed evidence: or
enter any other order that is just under the circumstances.
Case No. 8:18-CR-232-T-17JSS

The decision to impose a sanction for violation of Rule 16 is a matter committed
to the Court’s sound discretion. In exercising its discretion, the district court must
weigh several factors, and, if it decides a sanction is in order, should fashion “the
least severe sanction that will accomplish the desired result—prompt and full
compliance with the court’s discovery orders.” See United States v. Euceda-
Hernandez, 768 F.3d 1307, 1312 (11" Cir. 1985). Among the factors the court
must weigh are the reasons for the Government’s delay in affording the required
discovery, the extent of prejudice, if any, the defendant has suffered because of
the delay, and the feasibility of curing such prejudice by granting a continuance,

or, if the jury has been sworn and the trial has begun, a recess. Id.

The Government did not comply with the Pretrial Discovery Order
by providing the required written summary, along with the bases and reasons for
the opinions.

The Court does not know the reason for the delay in compliance. However,
since the Government has identified of the limited scope of Dr. Pearson’s expected
testimony (the effects of fentanyl on the body and how its use contributes to severe
bodily injury), the toxicology report of Dr. Pearson dated March 21, 2018 was timely
provided to Defendant, and Dr. Pearson’s CV was provided to Defendant
on July 2, 2019, the Court finds that any prejudice to Defendant is minimal.

It does not appear that a continuance of the trial scheduled on July 15, 2019
is necessary. The Court cautions the Government to comply with the letter as

well as the spirit of pretrial discovery orders.
Case No. 8:18-CR-232-T-17JSS

B. Daubert determination

The Court cannot make a Daubert determination at this time.
Defendant's Motion does not address Dr. Pearson’s qualifications, the
substance of Dr. Pearson's opinions and Dr. Pearson's methodology in
reaching those opinions. Without more information, the Court cannot
determine that Dr. Pearson is qualified, cannot evaluate the reliability of
Dr. Pearson’s methodology and cannot determine whether the Opinion

will assist the trier of fact. Accordingly, it is

ORDERED that Defendant's Motion in Limine (Dkt. 76) is denied as to
any violation of Fed. R. Crim. P. 16, and is denied without prejudice
under Fed. R. Rev. 702, 703 and 705.

4

DONE and ORDERED in Chambers in Tampa, Florida on this LZ cay of
July, 2019.

~

—=_—— AZ.

a ee Zo, -

ea fae Site Ca oe
ne ee

ELIZABETH A KOA EVICH

A

ae United States District Judges]

Copies to:

All parties and counsel of record
